           Case 8:20-cv-00048-JVS-JDE Document 84 Filed 07/23/20 Page 1 of 22 Page ID #:5858


            1    JOSHUA H. LERNER, SBN 220755
                   jlerner@gibsondunn.com
            2    GIBSON, DUNN & CRUTCHER LLP
                 555 Mission Street Suite 3000
            3    San Francisco, CA 94105
                 Tel.: 415.393.8200 / Fax: 415.393.8306
            4
                 H. MARK LYON, SBN 162061
            5      mlyon@gibsondunn.com
                 GIBSON, DUNN & CRUTCHER LLP
            6    1881 Page Mill Road
                 Palo Alto, CA 94304-1211
            7    Tel.: 650.849.5300 / Fax: 650.849.5333
            8    BRIAN M. BUROKER, pro hac vice
                  bburoker@gibsondunn.com
            9    BRIAN K. ANDREA, pro hac vice            ILISSA SAMPLIN, SBN 314018
                  bandrea@gibsondunn.com                    isamplin@gibsondunn.com
          10     GIBSON, DUNN & CRUTCHER LLP              GIBSON, DUNN & CRUTCHER LLP
                 1050 Connecticut Avenue, NW              333 South Grand Avenue
          11     Washington, DC 20036                     Los Angeles, CA 90071-3197
                 Tel.: 202.955.8500 / Fax: 202.467.0539   Tel.: 213.229.7000 / Fax: 213.229.7520
          12
                 BRIAN A. ROSENTHAL, pro hac vice         ANGELIQUE KAOUNIS, SBN 209833
          13      brosenthal@gibsondunn.com                akaounis@gibsondunn.com
                 GIBSON, DUNN & CRUTCHER LLP              GIBSON, DUNN & CRUTCHER LLP
          14     200 Park Avenue                          2029 Century Park East Suite 4000
                 New York, NY 10166-0193                  Los Angeles, CA 90067
          15     Tel.: 212.351.2339 / Fax: 212.817.9539   Tel.: 310.552.8546 / Fax: 310.552.7026
          16     Attorneys for Defendant Apple Inc.
          17                   UNITED STATES DISTRICT COURT
          18     FOR THE CENTRAL DISTRICT OF CALIFORNIA – SOUTHERN DIVISION

          19     MASIMO CORPORATION,                      CASE NO. 8:20-cv-00048-JVS (JDEx)
                 a Delaware corporation; and
          20     CERCACOR LABORATORIES, INC.,
                 a Delaware corporation,                  DEFENDANT APPLE INC.’S REPLY
                                                          IN SUPPORT OF MOTION FOR
          21                                              PARTIAL RECONSIDERATION OF
                                    Plaintiffs,
                                                          PROTECTIVE ORDER (DKT. NO. 67)
          22
                       v.
          23                                              Hearing
                 APPLE INC.,
          24     a California corporation,
                                                          Date:            August 6, 2020
                                    Defendant.            Time:            10:00 a.m.
          25                                              Courtroom:       6A
                                                          Judge:           Hon. John D. Early
          26
          27
          28

Gibson, Dunn &
Crutcher LLP     APPLE’S REPLY ISO MOT. FOR PARTIAL
                 RECONSIDERATION OF PROTECTIVE ORDER                CASE NO. 8:20-CV-00048-JVS (JDEX)
           Case 8:20-cv-00048-JVS-JDE Document 84 Filed 07/23/20 Page 2 of 22 Page ID #:5859


            1
            2                                             TABLE OF CONTENTS
            3                                                                                                                              Page
            4          INTRODUCTION ............................................................................................... 1
            5          ARGUMENT ....................................................................................................... 3
            6          A.      Plaintiffs’ Procedural Arguments Are Meritless and Contrary to
                               Law ............................................................................................................. 3
            7
                               1.        Rule 60(b) Does Not Apply to Apple’s Motion .............................. 3
            8
                               2.        The Local Rules Do Not Require a Meet and Confer for This
            9                            Motion .............................................................................................. 5
          10           B.      Apple Satisfied the Requirements of Local Rule 7-18 .............................. 6
          11                   1.        Apple Presented Numerous Material Facts to the Court ................. 7
          12                   2.        There Is Nothing Indicating the Court Considered the
                                         Foregoing Material Facts ................................................................. 9
          13
                       C.      Apple Has Shown That the Protective Order Should Permit Section
          14                   2019.210 Disclosure Access and Include an Acquisition Bar ................. 10
          15                   1.        Disclosure of Plaintiffs’ Section 2019.210 Statement to a
                                         Limited Number of Apple’s In-House Counsel (Section 9.3) ....... 11
          16
                               2.        Inclusion of an Acquisition Bar (Section 10) ................................ 14
          17
                       CONCLUSION .................................................................................................. 17
          18
          19
          20
          21
          22
          23
          24
          25
          26
          27
          28

Gibson, Dunn &
Crutcher LLP     APPLE’S REPLY ISO MOT. FOR PARTIAL
                 RECONSIDERATION OF PROTECTIVE ORDER                          i                CASE NO. 8:20-CV-00048-JVS (JDEX)
           Case 8:20-cv-00048-JVS-JDE Document 84 Filed 07/23/20 Page 3 of 22 Page ID #:5860


            1                                          TABLE OF AUTHORITIES
            2                                                                                                                Page(s)
            3    Cases
            4
                 Autotech Techs. Ltd. P’ship v. AutomationDirect.com, Inc.,
            5       237 F.R.D. 405 (N.D. Ill. 2006) ............................................................................... 16
            6    Brown Bag Software v. Symantec Corp.,
            7       960 F.2d 1465 (9th Cir. 1992) .............................................................................. 7, 11
            8    Carpenter v. Ayers,
            9      2008 WL 4279542 (N.D. Cal. Sept. 12, 2008) ........................................................... 4

          10     Cassirer v. Kingdom of Spain,
                   616 F.3d 1019 (9th Cir. 2010) .................................................................................... 4
          11
          12     CytoSport, Inc. v. Vital Pharm., Inc.,
                    2010 WL 1904840 (E.D. Cal. May 10, 2010) .......................................................... 12
          13
                 Elias v. Just,
          14
                    4 F. App’x 428 (9th Cir. 2001) ................................................................................... 4
          15
                 EPL Holdings, LLC v. Apple Inc.,
          16       2013 WL 2181584 (N.D. Cal. May 20, 2013).......................................................... 16
          17
                 Intel Corp. v. VIA Techs., Inc.,
          18        198 F.R.D. 525 (N.D. Cal. June 26, 2000) ..................................................... 7, 13, 14
          19     Jasmin v. Santa Monica Police Dep’t,
          20        No. CV1606999FMOJDE (C.D. Cal. Feb. 21, 2019) .............................................. 10

          21     Javo Beverage Co. v. California Extraction Ventures, Inc.,
                    2020 WL 2062146 (S.D. Cal. Apr. 29, 2020) ...................................................... 9, 15
          22
          23     KL Grp. v. Case, Kay & Lynch,
                   829 F.2d 909 (9th Cir. 1987) ...................................................................................... 4
          24
                 MMCA Group, Ltd. v. Hewlett-Packard Co.,
          25
                   2009 WL 595537 (N.D. Cal. Mar. 5, 2009) ............................................................. 12
          26
                 Mood v. Cty. of Orange,
          27       2018 WL 5880826 (C.D. Cal. June 25, 2018) ............................................................ 3
          28

Gibson, Dunn &
Crutcher LLP     APPLE’S REPLY ISO MOT. FOR PARTIAL
                 RECONSIDERATION OF PROTECTIVE ORDER                       ii              CASE NO. 8:20-CV-00048-JVS (JDEX)
           Case 8:20-cv-00048-JVS-JDE Document 84 Filed 07/23/20 Page 4 of 22 Page ID #:5861


            1    Mullicane v. Glendora Police Dep’t,
            2      2018 WL 6264982 (C.D. Cal. Apr. 26, 2018) ............................................................ 4

            3    Tanasescu v. Kremer,
                   2018 WL 3657450 (C.D. Cal. Apr. 23, 2018) ............................................................ 4
            4
            5    Twentieth Century-Fox Film Corp. v. Dunnahoo,
                   637 F.2d 1338 (9th Cir. 1981) .................................................................................... 5
            6
                 Union Pac. R.R. Co. v. Coast Packaging Co.,
            7
                   236 F. Supp. 2d 1130 (C.D. Cal. 2002) .................................................................... 10
            8
                 United States v. Martin,
            9      226 F.3d 1042 (9th Cir. 2000) .................................................................................... 3
          10
                 Waymo LLC v. Uber Techs., Inc.,
          11       No. 17-CV-00939 WHA (N.D. Cal. Mar. 16, 2017) .................................................. 8
          12     Rules
          13
                 Fed. R. Civ. P. 60(b) ........................................................................................................ 3
          14
                 Local R. 7-3 ................................................................................................................. 1, 5
          15
          16     Local R. 7-4 ..................................................................................................................... 6

          17     Local Rule 7-5(a) ............................................................................................................. 7
          18
          19
          20
          21
          22
          23
          24
          25
          26
          27
          28

Gibson, Dunn &
Crutcher LLP     APPLE’S REPLY ISO MOT. FOR PARTIAL
                 RECONSIDERATION OF PROTECTIVE ORDER                             iii               CASE NO. 8:20-CV-00048-JVS (JDEX)
           Case 8:20-cv-00048-JVS-JDE Document 84 Filed 07/23/20 Page 5 of 22 Page ID #:5862


            1                                          INTRODUCTION
            2          Plaintiffs fail to provide an adequate justification for barring Apple’s in-house
            3    counsel from fulfilling their essential role in litigating this multi-patent and trade
            4    secret case, or for prohibiting their litigation counsel from reviewing Apple’s highly
            5    confidential information and then advising Plaintiffs on how to bolster their patent
            6    portfolio, even for assertions against Apple, through acquisitions.        Instead of
            7    addressing the substance of these two serious issues that will harm Apple, Plaintiffs
            8    lead with flawed procedural arguments that have no bearing on this Motion for
            9    Reconsideration. The Court should grant Apple’s Motion for the following reasons.
          10           First, Plaintiffs are wrong about the standards governing this Motion for
          11     Reconsideration of the Court’s June 30, 2020 Protective Order. The Protective
          12     Order is not a final order within the meaning of Federal Rule of Civil Procedure
          13     60(b); this Motion therefore is governed not by Rule 60(b) of the Federal Rules of
          14     Civil Procedure, but rather by Local Rule 7-18, with which Apple has complied.
          15     The Protective Order also is an order on a discovery motion (Plaintiffs’ underlying
          16     Motion to Compel a Protective Order), for which no meet and confer of the type
          17     Plaintiffs argue Apple failed to engage in was required. See Local R. 7-3.
          18           Second, Apple has demonstrated that its reconsideration request falls squarely
          19     within Local Rule 7-18(c). Apple proposed provisions to permit the disclosure of
          20     Plaintiffs’ Section 2019.210 statement to a limited number of Apple’s in-house
          21     litigation counsel (Section 9.3), and to incorporate an acquisition bar (Section 10).
          22     The Court entered a Protective Order without either provision on June 30, 2020 (Dkt.
          23     No. 67), without an order explaining its reasons for denying Apple’s requests. In
          24     the absence of any order or explanation suggesting otherwise, it appears that the
          25     Court failed to consider material facts presented by Apple on both issues before
          26     entering the Protective Order. Contrary to Plaintiffs’ arguments, the facts here are
          27     not simply “attorney argument.” In-house counsel’s role in assisting with the
          28     defense of this complex case is based on facts, as detailed below, as is the need for

Gibson, Dunn &
Crutcher LLP     APPLE’S REPLY ISO MOT. FOR PARTIAL
                 RECONSIDERATION OF PROTECTIVE ORDER         1           CASE NO. 8:20-CV-00048-JVS (JDEX)
           Case 8:20-cv-00048-JVS-JDE Document 84 Filed 07/23/20 Page 6 of 22 Page ID #:5863


            1    an acquisition bar. Furthermore, there is no reason to assume, as Plaintiffs argue,
            2    that the Court considered every material fact Apple presented in connection with its
            3    Section 9.3 and Section 10 protective order proposals—the Court understandably
            4    was moving quickly, entered the Protective Order before the parties provided
            5    responsive briefs, and did not provide an explanation that supports Plaintiffs’
            6    position. Rather, all the parties have is an order that, without explanation, does not
            7    include these two key provisions.
            8          Third, the Protective Order, as it stands, will hinder Apple’s ability to
            9    defend—and potentially resolve—the trade secret misappropriation claim in this
          10     case. This is a twelve-patent case, directed to two iterations of the Apple Watch over
          11     five years, and the same Apple watches are alleged to incorporate Plaintiffs’ alleged
          12     trade secrets.1 The in-house counsel for whom Apple seeks access are members of
          13     Apple’s litigation department, and are essential to, among other things, overall
          14     litigation strategy and the document collection and production process in this case.
          15     It will be impossible for these members of Apple’s litigation department—tasked
          16     with overseeing and participating in Apple’s defense of litigations filed against the
          17     company, like this one—to advise on strategy as to the trade secret case or to direct
          18     document collection and production in response to Plaintiffs’ trade secret requests if
          19     they cannot see the description of the trade secrets Apple is alleged to have
          20     misappropriated. Apple’s in-house litigators also are uniquely positioned to liaise
          21     with the Apple teams that would need to physically excise the trade secrets if there
          22     is a legitimate trade secret claim. But without access to the description of the alleged
          23     trade secrets, in-house counsel cannot possibly (1) identify whether those trade
          24     secrets are in Apple’s products, or (2) direct the business to excise them. As other
          25     courts have found, the foregoing facts are more than sufficient to justify access to
          26     the trade secret description for a limited number of members of Apple’s legal
          27
          28       1
                     Plaintiffs have recently told the Court that they will be amending the First
                 Amended Complaint to assert additional patents.
Gibson, Dunn &
Crutcher LLP     APPLE’S REPLY ISO MOT. FOR PARTIAL
                 RECONSIDERATION OF PROTECTIVE ORDER          2           CASE NO. 8:20-CV-00048-JVS (JDEX)
           Case 8:20-cv-00048-JVS-JDE Document 84 Filed 07/23/20 Page 7 of 22 Page ID #:5864


            1    department who are not involved in competitive decision-making and who will agree
            2    to be bound by the Protective Order—and therefore it appears that the Court did not
            3    consider these material facts.
            4             The absence of an acquisition bar likewise suggests that the Court failed to
            5    consider material facts—material facts that create the risks of inadvertent disclosure
            6    and competitive misuse that have compelled courts to enter an acquisition bar in like
            7    cases.        Plaintiffs do not deny that their litigation counsel will review Apple
            8    confidential information and then advise Plaintiffs on whether to acquire
            9    businesses/assets. The risk of inadvertent disclosure in those circumstances is
          10     extremely high, and yet the fact of that risk does not appear to have been considered
          11     in denying Apple’s request for an acquisition bar prohibiting that very activity within
          12     the narrow field of technology at issue in this litigation.
          13              The Court should grant Apple’s Motion for Reconsideration and enter an
          14     amended Protective Order containing Apple’s proposals on Sections 9.3 and 10.
          15                                                ARGUMENT
          16     A.       Plaintiffs’ Procedural Arguments Are Meritless and Contrary to Law
          17              Plaintiffs raise several procedural objections—each of which is wrong.
          18              1.      Rule 60(b) Does Not Apply to Apple’s Motion
          19              Plaintiffs argue that Apple’s Motion should be denied on the grounds that
          20     Apple failed to comply with Federal Rule of Civil Procedure 60(b). But the order
          21     for which Apple seeks reconsideration—the Protective Order this Court entered on
          22     June 30, 2020 (Dkt. No. 67)—is not a final order within the meaning of Rule 60(b),
          23     and therefore Rule 60(b) has no application to Apple’s Motion.
          24              It is black letter law that Rule 60(b) applies only to a “final judgment, order,
          25     or proceeding.” Fed. R. Civ. P. 60(b) (emphasis added); see also United States v.
          26     Martin, 226 F.3d 1042, 1048 n.8 (9th Cir. 2000) (“Rule 60(b), like Rule 59(e),
          27     applies only to motions attacking final, appealable orders . . . .”); Mood v. Cty. of
          28     Orange, 2018 WL 5880826, at *1 (C.D. Cal. June 25, 2018) (“Rule 60(b) does not

Gibson, Dunn &
Crutcher LLP     APPLE’S REPLY ISO MOT. FOR PARTIAL
                 RECONSIDERATION OF PROTECTIVE ORDER           3           CASE NO. 8:20-CV-00048-JVS (JDEX)
           Case 8:20-cv-00048-JVS-JDE Document 84 Filed 07/23/20 Page 8 of 22 Page ID #:5865


            1    provide relief from judgments, orders, or proceedings that are not final decisions
            2    within the meaning of 28 U.S.C. § 1291, which generally cannot be appealed
            3    immediately.”). The Protective Order that is the subject of Apple’s Motion is not a
            4    final order within the meaning of Rule 60(b) because it does not resolve the merits
            5    of any claim in the case or end the litigation on the merits. See Cassirer v. Kingdom
            6    of Spain, 616 F.3d 1019, 1024 (9th Cir. 2010) (“A final decision is one that ends the
            7    litigation on the merits.”). Rather, the protective order is an interlocutory, non-
            8    appealable discovery order to which Rule 60(b) does not apply. See KL Grp. v. Case,
            9    Kay & Lynch, 829 F.2d 909, 918 n.5 (9th Cir. 1987) (“The general rule is that
          10     discovery orders are interlocutory and nonappealable under 28 U.S.C. § 1291.”);
          11     Carpenter v. Ayers, 2008 WL 4279542, at *1 (N.D. Cal. Sept. 12, 2008) (rejecting
          12     argument that a protective order could be appealed because it was not a final order
          13     and petitioner “cite[d] no authority supporting his right to [appeal] the order”).
          14           Plaintiffs’ cases on this point are inapposite because each involved a motion
          15     for reconsideration of a final order or judgment. For example, Plaintiffs rely on
          16     Mullicane v. Glendora Police Department and Tanasescu v. Kremer (see Opp. at 4-
          17     5, 10-11), but in both cases this Court was considering motions for reconsideration
          18     of final orders of dismissal. See Mullicane v. Glendora Police Dep’t, 2018 WL
          19     6264982, at *1 (C.D. Cal. Apr. 26, 2018) (Early, J.); Tanasescu v. Kremer, 2018 WL
          20     3657450, at *2 (C.D. Cal. Apr. 23, 2018).2 Nowhere in Mullicane or Tanasescu did
          21     this Court suggest that “[t]o succeed on a motion for reconsideration” of a non-final
          22     order, a party must comply with “the requirements of [Rule 60(b)],” as Plaintiffs
          23
          24
          25
                   2
          26           Although the order in Mullicane was initially not appealable because the Court
                 granted the plaintiff leave to amend within 30 days (see Elias v. Just, 4 F. App’x 428,
          27     429 (9th Cir. 2001)), the plaintiff in that case filed his motion for reconsideration more
                 than two months later (see Mullicane, 2018 WL 6264982, at *1), after his window to
          28     amend expired, making the dismissal final and appealable.

Gibson, Dunn &
Crutcher LLP     APPLE’S REPLY ISO MOT. FOR PARTIAL
                 RECONSIDERATION OF PROTECTIVE ORDER         4            CASE NO. 8:20-CV-00048-JVS (JDEX)
           Case 8:20-cv-00048-JVS-JDE Document 84 Filed 07/23/20 Page 9 of 22 Page ID #:5866


            1    erroneously contend. Opp. at 4.3 Apple thus had no reason or obligation to “even
            2    mention Rule 60(b), much less show that it satisfied those requirements.” Id. at 11
            3    (emphasis removed). Apple addressed the elements of Local Rule 7-18, which is
            4    the standard on this Motion.
            5          2.     The Local Rules Do Not Require a Meet and Confer for This Motion
            6          Lest there be any doubt that Plaintiffs are focused on everything but the
            7    substance, Plaintiffs complain that there was no meet and confer even though there
            8    is no dispute that it would have made no difference here. Plaintiffs would not have
            9    agreed to any of the provisions at issue. Furthermore, Plaintiffs are wrong in arguing
          10     that Apple violated Local Rule 7-3 by failing to meet and confer with Plaintiffs
          11     before bringing its Motion.     Opp. at 5.       There was no such meet-and-confer
          12     requirement for this Motion for Reconsideration.
          13           The Local Rules are clear that a conference of counsel is required prior to
          14     filing any motion “except in connection with discovery motions (which are governed
          15     by Local Rules 37-1 through 37-4)” (Local R. 7-3 (emphasis added)), and Apple’s
          16     Motion is a discovery motion. Apple seeks reconsideration of the Court’s Order on
          17     Plaintiffs’ Motion for Protective Order, which Plaintiffs brought under Local Rules
          18     37-1 through 37-4 and labeled a “Discovery Document.” See Joint Stip. Regarding
          19     Pls.’ Mot. for a Protective Order, Dkt. No. 61-1, at 1 (stating that Plaintiffs’ Motion
          20     for a Protective Order is brought “pursuant to L.R. 37-1 et seq.”); see also id. at
          21     cover (stating that the Joint Stipulation Regarding Plaintiffs’ Motion for a Protective
          22     Order is a “Discovery Document”). Indeed, Apple noticed this Motion for a hearing
          23     before Magistrate Judge Early because Apple requests that Judge Early reconsider
          24     his own decision on Plaintiffs’ discovery motion. The Local Rules plainly except
          25
          26
                   3
                       Another case cited by Plaintiffs, Twentieth Century-Fox Film Corp. v. Dunnahoo,
          27     likewise concerned an appeal seeking “relief from the final Judgment Pursuant to
                 Stipulation.” 637 F.2d 1338, 1340-41 (9th Cir. 1981). Dunnahoo, therefore, also does
          28     not provide any support for Plaintiffs’ argument that Apple was required to bring its
                 Motion under Rule 60(b). Apple was not.
Gibson, Dunn &
Crutcher LLP     APPLE’S REPLY ISO MOT. FOR PARTIAL
                 RECONSIDERATION OF PROTECTIVE ORDER          5           CASE NO. 8:20-CV-00048-JVS (JDEX)
         Case 8:20-cv-00048-JVS-JDE Document 84 Filed 07/23/20 Page 10 of 22 Page ID #:5867


            1    Apple’s Motion from Local Rule 7-3’s conference of counsel requirement.
            2             In an effort to argue that Apple has already conceded the applicability of the
            3    conference of counsel requirement to this Motion, Plaintiffs twist the position Apple
            4    took in opposition to an entirely different motion. Opp. at 5 (citing Apple’s
            5    Opposition to Plaintiffs’ Ex Parte Application, Dkt. No. 56, at 6). On June 18, 2020,
            6    Plaintiffs filed an Ex Parte Application after a mere few hours’ warning to Apple.
            7    Upon learning of Plaintiffs’ intended Ex Parte Application, Apple asked Plaintiffs
            8    to meet and confer. See Dkt. No. 56, at 6. In these communications with Plaintiffs,
            9    Apple did not represent that a meet and confer was required under the Local Rules
          10     or otherwise; it merely requested and recommended a meet and confer in an effort
          11     to alleviate the burden on the Court in the event the parties could resolve the dispute
          12     on their own. Plaintiffs refused Apple’s request, and filed their Ex Parte application.
          13     Id. Nowhere in Apple’s Opposition to the Ex Parte Application did Apple suggest
          14     that a meet and confer was required under the Local Rules or otherwise—Apple
          15     merely explained that it requested a meet and confer to attempt to resolve the dispute,
          16     but its request was denied. Nor did Apple anywhere in its Opposition to the Ex Parte
          17     Application take the position that Local Rule 7-3 requires a meet and confer for
          18     discovery motions (it expressly does not).
          19              A meet and confer was not required in connection with this Motion, and
          20     Plaintiffs are demonstrably wrong to suggest that Apple has taken any contrary
          21     position on that issue in this case.4
          22     B.       Apple Satisfied the Requirements of Local Rule 7-18
          23              As Apple explained in detail in its opening brief, and reiterates again here, it
          24     appears the Court failed to consider material facts. Given the facts that Apple
          25
          26          4
                       Plaintiffs’ challenge to Apple’s Notice of Motion (Opp. at 4 n.2) is equally
                 meritless. Apple’s Notice concisely states the ground upon which Apple brings its
          27     Motion (failure to consider material facts (see Local R. 7-18(c)), as well as the relief
                 Apple seeks (reconsideration of Sections 9.3 and 10 of the Protective Order). See Local
          28     R. 7-4. And Apple’s arguments are set forth in the accompanying Memorandum of
                 Points and Authorities, as required under Local Rule 7-5(a).
Gibson, Dunn &
Crutcher LLP     APPLE’S REPLY ISO MOT. FOR PARTIAL
                 RECONSIDERATION OF PROTECTIVE ORDER           6           CASE NO. 8:20-CV-00048-JVS (JDEX)
         Case 8:20-cv-00048-JVS-JDE Document 84 Filed 07/23/20 Page 11 of 22 Page ID #:5868


            1    presented relating to the two provisions at issue, as well as the relevant case law,
            2    Apple can only assume that material facts were missed in the absence of a written
            3    order.
            4             Plaintiffs are wrong to suggest that Apple did not present material facts to the
            5    Court on these issues in the first place, or that Apple failed to demonstrate that the
            6    Court declined to consider the material facts when it entered the Protective Order.
            7    Apple made both showings.
            8             1.    Apple Presented Numerous Material Facts to the Court
            9             Brown Bag and its progeny provide for a balancing of need versus risk. See
          10     Brown Bag Software v. Symantec Corp., 960 F.2d 1465 (9th Cir. 1992). Apple’s
          11     portion of the parties’ Joint Stipulation on both Protective Order provisions is laden
          12     with material facts relating to need. Plaintiffs cannot dispute that in-house counsel
          13     often are granted access in cases as complex as this one (indeed, in cases less
          14     complex than this one), particularly where, as here, members of the in-house team
          15     have specialized knowledge based on multiple cases involving the same complex
          16     products. See Intel Corp. v. VIA Techs., Inc., 198 F.R.D. 525, 528 (N.D. Cal. June
          17     26, 2000) (“Where, because of the technical nature of a case, the specialized
          18     knowledge of in-house counsel was necessary to supervise the litigation, good cause
          19     was found to outweigh the risk of inadvertent disclosure and permit access of in-
          20     house counsel to confidential information.”). Here, there are twelve patents directed
          21     to two iterations of the Apple Watch, which were released over five years. Thus,
          22     with respect to Apple’s request for Section 2019.210 disclosure access for a limited
          23     number of its in-house counsel, Apple directed the Court’s attention to at least the
          24     following material facts:
          25        • Apple’s in-house counsel is in the position to address the trade secret
          26              allegations internally and excise any alleged trade secrets from Apple
          27              products as soon as possible. Dkt. No. 61-1, at 47.
          28        • Apple’s “[i]n-house counsel is overseeing document discovery.” Id. at 48.

Gibson, Dunn &
Crutcher LLP     APPLE’S REPLY ISO MOT. FOR PARTIAL
                 RECONSIDERATION OF PROTECTIVE ORDER           7           CASE NO. 8:20-CV-00048-JVS (JDEX)
         Case 8:20-cv-00048-JVS-JDE Document 84 Filed 07/23/20 Page 12 of 22 Page ID #:5869


            1    These material facts demonstrate that Apple’s in-house counsel play an active role
            2    in the defense of this litigation, as well as any resolution of the trade secret dispute
            3    or associated mitigation of damages. Id. at 47-48; see also Mot. at 5-6 (emphasizing
            4    these material facts). These facts are more than sufficient to justify in-house
            5    counsel’s access to Plaintiffs’ description of the trade secrets they contend Apple
            6    misappropriated, and on which they are basing their demand for damages.
            7          Turning to the risk of disclosure, the facts again support access for Apple’s
            8    in-house counsel. The three in-house members of Apple’s litigation department are
            9    willing to be bound by the Protective Order in this case. See, e.g., Mot. at 5.
          10     Compliance with a Protective Order has been deemed sufficient in the highest stakes
          11     trade secret cases. See, e.g., Transcript of Case Management Proceedings at 4:22-
          12     24, Waymo LLC v. Uber Techs., Inc., No. 17-CV-00939 WHA (N.D. Cal. Mar. 16,
          13     2017), ECF. No. 63 (in-house counsel permitted access to highly confidential
          14     documents, including trade secret disclosures, where in-house counsel agreed to
          15     “faithfully abide by the protective order” in the action). This case should be no
          16     different.
          17           With respect to Apple’s request for an acquisition bar, Apple offered the fact
          18     that, in addition to being highly litigious companies (a fact that Plaintiffs do not
          19     contest), Plaintiffs have been involved in numerous corporate acquisitions, including
          20     two this year. Mot. at 8. In response to Apple’s Motion, Plaintiffs conceded that
          21     they in fact did “acquire and license patents.” Opp. at 17. To attempt to minimize
          22     the impact of this fact, Plaintiffs then claimed that these activities had “nothing to
          23     do with asserting patents against Apple or any other company.” Id. Plaintiffs further
          24     cited an example of such acquisitions that they “may acquire or license a patent that
          25     may cover new or existing products to prevent allegations of infringement” but noted
          26     that their “outside litigation counsel” “typically address[]” such activity.         Id.
          27     Plaintiffs’ admission underscores Apple’s need for an acquisition bar to protect its
          28     confidential information from inadvertent disclosure. Where previously it was not

Gibson, Dunn &
Crutcher LLP     APPLE’S REPLY ISO MOT. FOR PARTIAL
                 RECONSIDERATION OF PROTECTIVE ORDER          8           CASE NO. 8:20-CV-00048-JVS (JDEX)
         Case 8:20-cv-00048-JVS-JDE Document 84 Filed 07/23/20 Page 13 of 22 Page ID #:5870


            1    known to the Court that Plaintiffs actively acquired and licensed patents with the
            2    advice of their outside litigation counsel, new evidence not previously available now
            3    exists. That Plaintiffs have not yet acquired patents related to Apple provides no
            4    comfort because Plaintiffs have not agreed that they will never do so and,
            5    importantly, have not agreed that they will not do so during the pendency of this
            6    litigation when their litigation counsel have access to Apple’s confidential
            7    information. It is that future time period when the risk arises, and Plaintiffs have
            8    done nothing to show that no acquisitions will occur during that time.
            9          “The threshold inquiry into the propriety of a patent acquisition bar considers
          10     whether ‘the information designed to trigger the bar, the scope of activities
          11     prohibited by the bar, the duration of the bar and the subject matter covered by the
          12     bar reasonably reflect the risk presented by the disclosure of proprietary competitive
          13     information.’” Javo Beverage Co. v. California Extraction Ventures, Inc., 2020 WL
          14     2062146, at *5 (S.D. Cal. Apr. 29, 2020) (citation omitted). Consideration of the
          15     fact that Plaintiffs’ counsel subject to the protective order participates in advising
          16     the acquisition or licensing of patents in the related technology is a highly relevant
          17     and material one. Such counsel’s knowledge of Apple’s confidential information
          18     and participation in scenarios where such information may be inadvertently used
          19     weigh on the risk of the disclosure of Apple’s information. Thus, this case is far
          20     different than the Walker and Union Pac. R.R. Co. cases cited by Plaintiffs (Opp. at
          21     6), where the court’s original order contained errors that it found on reconsideration
          22     to be unimportant to its decision.
          23           2.     There Is Nothing Indicating the Court Considered the Foregoing
          24                  Material Facts
          25           Faced with the foregoing facts and case law, Plaintiffs respond that because
          26     the Court cited the parties’ Joint Stipulation in the Protective Order, the Court must
          27     have considered all of the material facts presented by Apple on these two issues.
          28     Opp. at 8. Plaintiffs are wrong to suggest that where a court states that its order is

Gibson, Dunn &
Crutcher LLP     APPLE’S REPLY ISO MOT. FOR PARTIAL
                 RECONSIDERATION OF PROTECTIVE ORDER         9           CASE NO. 8:20-CV-00048-JVS (JDEX)
         Case 8:20-cv-00048-JVS-JDE Document 84 Filed 07/23/20 Page 14 of 22 Page ID #:5871


            1    “based on” submitted filings, the court must have considered every material fact
            2    presented in those filings. Indeed, this Court’s Jasmin case that Plaintiffs cite does
            3    not support Plaintiffs’ proposition. Jasmin concerned a motion for reconsideration
            4    following a district judge’s adoption of this Court’s report and recommendation
            5    (“R&R”) of dismissal. The R&R contained 27 pages of legal and factual analyses
            6    underlying the Court’s recommendations. See Report & Recommendation at 1-27,
            7    Jasmin v. Santa Monica Police Dep’t, No. CV1606999FMOJDE (C.D. Cal. Feb. 21,
            8    2019) (ECF. No. 81). And in adopting the R&R, the district judge listed every
            9    document it reviewed, and explained that he “engaged in a de novo review of those
          10     portions of the [R&R] to which objections have been made.” Order Accepting
          11     Findings and Recommendation of United States Magistrate Judge at 1-4, Jasmin,
          12     No. CV1606999FMOJDE (C.D. Cal. Apr. 18, 2019) (ECF. No. 104). Thus, the
          13     material facts the Court considered in Jasmin were made explicit, as was the Court’s
          14     reasoning for its dismissal order. Here, by contrast, the Court did not enumerate the
          15     material facts it considered in issuing the Protective Order or provide any
          16     explanation for its decision—stating only that the Protective Order was generally
          17     “[b]ased on” the parties’ submissions and evidence. Dkt. No. 67, at 1.
          18           Put simply, Apple has made the requisite showings under Local Rule 7-18(c).5
          19     This Court should reconsider its Protective Order and enter an amended Protective
          20     Order containing Apple’s proposals on Sections 9.3 and 10 accordingly.
          21     C.    Apple Has Shown That the Protective Order Should Permit Section
          22           2019.210 Disclosure Access and Include an Acquisition Bar
          23           Plaintiffs also are wrong to suggest that Apple’s “requested provisions are
          24     improper.” Opp. at 11. Apple has shown precisely why in-house litigation counsel
          25
          26
                   5
                        Apple agrees that directing the Court to ‘“additional . . . argument[s] which [it]
          27     clearly could have made earlier, but did not”’ would be improper on this Motion. Opp.
                 at 10 (quoting Union Pac. R.R. Co. v. Coast Packaging Co., 236 F. Supp. 2d 1130, 1137-
          28     38 (C.D. Cal. 2002)). Apple is not, however, directing the Court to any such arguments.
                 Plaintiffs’ reference to this legal principle therefore is inapposite.
Gibson, Dunn &
Crutcher LLP     APPLE’S REPLY ISO MOT. FOR PARTIAL
                 RECONSIDERATION OF PROTECTIVE ORDER        10           CASE NO. 8:20-CV-00048-JVS (JDEX)
         Case 8:20-cv-00048-JVS-JDE Document 84 Filed 07/23/20 Page 15 of 22 Page ID #:5872


            1    access to Plaintiffs’ alleged trade secrets and an acquisition bar are necessary.
            2          1.     Disclosure of Plaintiffs’ Section 2019.210 Statement to a Limited
            3                 Number of Apple’s In-House Counsel (Section 9.3)
            4          As Apple explained in its opening brief, in determining whether in-house
            5    counsel should be permitted to view the opposing party’s trade secrets, “the Ninth
            6    Circuit has advised courts to balance the risk to the producing party of inadvertent
            7    disclosure of its trade secrets to competitors against the risk to the receiving party
            8    that protection of the trade secrets will impair the receiving party’s defense.” Mot.
            9    at 4-5 (citing Brown Bag, 960 F.2d at 1470). Plaintiffs argue that there will be no
          10     prejudice to Apple if not a single one of its in-house counsel is permitted to access
          11     Plaintiffs’ particularized identification of the trade secrets they contend Apple
          12     misappropriated. Plaintiffs’ bald assertions are not supported by any evidence, and
          13     they are wrong—as demonstrated by the serious prejudice identified in Apple’s
          14     Motion (Mot. at 4-7). And Plaintiffs have not even attempted to argue the other side
          15     of the scale—that the disclosure to a limited number of in-house counsel requested
          16     by Apple would harm Plaintiffs. Indeed, Plaintiffs do not identify any potential harm
          17     in their opposition brief. That is because there is no potential harm that will result
          18     to Plaintiffs from the limited disclosure Apple seeks, for at least three reasons.
          19           First, the in-house counsel for whom Apple seeks access are members of
          20     Apple’s litigation department—David Melaugh, Ryan Moran, and Natalie Pous.
          21     These three attorneys are members of the department responsible for the defense and
          22     management of Apple’s litigations, arbitrations, and like legal proceedings, and they
          23     have particular responsibility for this matter. By contrast, in CytoSport, Inc. v. Vital
          24     Pharm., Inc., 2010 WL 1904840, at *2 (E.D. Cal. May 10, 2010), a case Plaintiffs
          25     rely on in their opposition (Opp. at 12), the Court declined to grant access where the
          26     movant’s “own evidence demonstrated that its in-house counsel [wa]s involved in
          27     the competitive decisionmaking process.”          In CytoSport, the movant was a
          28     “relatively small company” with “only three attorneys in its in-house legal

Gibson, Dunn &
Crutcher LLP     APPLE’S REPLY ISO MOT. FOR PARTIAL
                 RECONSIDERATION OF PROTECTIVE ORDER         11           CASE NO. 8:20-CV-00048-JVS (JDEX)
         Case 8:20-cv-00048-JVS-JDE Document 84 Filed 07/23/20 Page 16 of 22 Page ID #:5873


            1    department” who were “directly reportable to the company’s CEO . . ., responsible
            2    for all competitive decisionmaking.” Id. That is not true of the in-house counsel for
            3    which Apple seeks access here. And while Plaintiffs are correct that in MMCA
            4    Group, Ltd. v. Hewlett-Packard Co., 2009 WL 595537, at *2 (N.D. Cal. Mar. 5,
            5    2009), the court denied the non-HP defendants’ request for in-house counsel access
            6    to attorneys’ eyes only material (it granted HP’s request for in-house counsel
            7    access), the court did so because the non-HP defendants’ in-house counsel for whom
            8    access was sought was “not simply general counsel of [movant] but also its
            9    president.” Id. That is not true of any of the three in-house attorneys for which
          10     Apple seeks access. The risk of inadvertent disclosure that motivated the rulings in
          11     CytoSport and MMCA simply is not present here.
          12           Plaintiffs are wrong to argue that because Apple did not previously name the
          13     in-house counsel for which it seeks access, Apple “provided no evidence to support
          14     its request.” Opp. at 13. As Apple has repeatedly represented to Plaintiffs, including
          15     in multiple filings before this Court, “Apple is ready and willing to designate
          16     attorneys from its litigation group who are not competitive decision makers and who
          17     are willing to be bound by the Protective Order.” Mot. at 5 (emphasis added). Those
          18     three attorneys are David Melaugh, Ryan Moran, and Natalie Pous. Apple is not
          19     requesting access for any in-house counsel outside its in-house litigation department.
          20           Second, as Apple has stated on numerous occasions, the in-house counsel for
          21     whom Apple seeks access agree to be bound by the Court’s Protective Order. In
          22     other words, Apple’s in-house counsel will agree in writing to not use Plaintiffs’
          23     Section 2019.210 disclosure for any purpose other than the defense of this lawsuit.
          24     See Dkt. No. 67, at 6 (Protective Order provision, which Apple’s in-house counsel
          25     would sign on to, stating that Protected Material may be used only in connection
          26     with this lawsuit).
          27           Third, by virtue of Plaintiffs’ trade secret misappropriation claim, the alleged
          28     trade secret information Plaintiffs so fiercely seek to protect from disclosure to

Gibson, Dunn &
Crutcher LLP     APPLE’S REPLY ISO MOT. FOR PARTIAL
                 RECONSIDERATION OF PROTECTIVE ORDER        12           CASE NO. 8:20-CV-00048-JVS (JDEX)
         Case 8:20-cv-00048-JVS-JDE Document 84 Filed 07/23/20 Page 17 of 22 Page ID #:5874


            1    Apple’s counsel is the information they contend is already in Apple’s possession.
            2    See Dkt. No. 61-1, at 47 (explaining that Plaintiffs have alleged that Apple already
            3    has possession of their trade secrets and that, if true, Plaintiffs should have no qualms
            4    about sharing that information with the persons at Apple directly involved in the
            5    defense of this lawsuit).
            6          Thus, the scales that the Ninth Circuit have instructed district courts to balance
            7    in deciding this issue decidedly weigh in Apple’s favor. In conjunction with the
            8    obvious point that this is a complex patent and trade secret case—and that members
            9    of Apple’s in-house litigation team have handled other cases relating to the Apple
          10     Watch and thereby gained broad experience relating to the product—the foregoing
          11     facts justify access under all of the case law Apple has reviewed.
          12           Plaintiffs’ reference to the fact that certain of the protective orders Apple cited
          13     from exemplar cases were stipulated between the parties in those cases (Opp. at 13)
          14     does not change this analysis. These protective orders were stipulated because the
          15     parties recognized the sensibilities inherent in their terms—including the provision
          16     of in-house counsel access to highly confidential documents such as Section
          17     2019.210 disclosures. And all of these protective orders were signed by the courts
          18     that presided over the cases. They are court orders from trade secret litigations, and
          19     therefore provide valuable guidance for like protective order terms in this case.
          20           Plaintiffs’ reliance on Intel Corp. v. VIA Techs., Inc., 198 F.R.D. 525 (N.D.
          21     Cal. 2000), likewise does not change the analysis. Plaintiffs cite Intel for the
          22     proposition that a party’s in-house counsel should not be permitted access to highly
          23     confidential material where the party is represented by competent outside counsel.
          24     Opp. at 12. But the court in Intel did not hold that the mere existence of competent
          25     outside counsel forecloses in-house counsel access to highly confidential
          26     documents, as Plaintiffs suggest. Rather, in Intel, the court rejected plaintiff’s
          27     request for in-house counsel access to highly confidential information where the
          28     plaintiff (1) did not demonstrate that its ability to litigate the case would be

Gibson, Dunn &
Crutcher LLP     APPLE’S REPLY ISO MOT. FOR PARTIAL
                 RECONSIDERATION OF PROTECTIVE ORDER          13           CASE NO. 8:20-CV-00048-JVS (JDEX)
         Case 8:20-cv-00048-JVS-JDE Document 84 Filed 07/23/20 Page 18 of 22 Page ID #:5875


            1    prejudiced by precluding in-house counsel access; and (2) did not allege that its
            2    ability to litigate the case through outside counsel would be impaired. Intel Corp.,
            3    198 F.R.D. at 528-29 (in-house counsel testified during evidentiary hearing that
            4    “restriction made managing the case ‘difficult’ but admitted that prosecution of the
            5    case was not impaired”). Apple, by contrast, has explained that its in-house counsel
            6    play a key role in the collection and production of documents, and that without
            7    access to Plaintiffs’ Section 2019.210 statement, Apple’s in-house counsel will be
            8    unable to adequately manage this search for documents responsive to Plaintiffs’
            9    requests. See, e.g., Mot. at 5-6. Apple likewise has explained that without access to
          10     Plaintiffs’ Section 2019.210 statement, Apple’s in-house counsel will have no ability
          11     to advise the business on how to alter Apple’s products in the event that Plaintiffs’
          12     alleged trade secrets are incorporated into Apple’s products. See, e.g., id. at 6.
          13     Plaintiffs’ reference to the fact that Apple is represented in this litigation by a law
          14     firm with 20 offices, 1400+ lawyers, and “129 years of excellence” (Opp. at 12),
          15     therefore misses the point. Apple’s ability to defend itself against Plaintiffs’ serious
          16     claim of trade secret misappropriation will be significantly impaired if its in-house
          17     counsel are deprived access to the particularized identification of the alleged trade
          18     secrets at issue.
          19            2.     Inclusion of an Acquisition Bar (Section 10)
          20            Apple also explained in its Motion the need for a reasonable and narrowly
          21     tailored acquisition bar. See Mot. at 7-10. In their opposition brief, Plaintiffs
          22     concede that they acquire and license patents (Opp. at 17), and Plaintiffs likewise
          23     previously admitted that their attorneys in this case will advise them on patent
          24     acquisitions and licensing in the future (Dkt. No. 61-1, at 60). There is thus a real
          25     risk that Plaintiffs’ counsel who view Apple’s sensitive technical material in
          26     connection with this litigation will then consciously or subconsciously use that
          27     information to advise Plaintiffs in acquiring or licensing patents that they may later
          28     assert against the Apple products at issue in this case. Under these circumstances,

Gibson, Dunn &
Crutcher LLP     APPLE’S REPLY ISO MOT. FOR PARTIAL
                 RECONSIDERATION OF PROTECTIVE ORDER         14           CASE NO. 8:20-CV-00048-JVS (JDEX)
         Case 8:20-cv-00048-JVS-JDE Document 84 Filed 07/23/20 Page 19 of 22 Page ID #:5876


            1    Apple’s requested acquisition bar is sensible and necessary. Plaintiffs’ arguments
            2    in opposition are not persuasive.
            3            First, Plaintiffs attempt to distinguish Apple’s cases based on the fact that they
            4    are not non-practicing entities. Plaintiffs’ unsupported assertion suggesting that they
            5    practice their patents is hardly insufficient to establish that factually disputed issue;
            6    they will bear the burden of proof if they want to show that they practice the asserted
            7    patents and there does not even appear to be a contention that Cercacor practices the
            8    patents-in-suit. But regardless of whether Plaintiffs are practicing entities or not, the
            9    risk of inadvertent use of a party’s confidential information in acquisitions or
          10     licensing does not turn on whether the party practices its patents. An acquisition bar
          11     is an appropriate protection for a party’s sensitive information regardless of whether
          12     an entity practices its patents or holds its patents with no intentions of developing
          13     them, especially where that acquisition bar is “appropriately tailored to meet
          14     [Apple’s] need for confidentiality” while only extending to “the particular
          15     technology disclosed in the [patents at issue].” Javo Beverage Co., 2020 WL
          16     2062146, at *6. That is precisely the case with Apple’s proposed acquisition bar
          17     here.
          18             Second, Plaintiffs argue that acquisition bars are “usually unnecessary” where
          19     confidential information shall be used solely for purposes of the litigation and point
          20     to Section 5.1 of the Protective Order for support. Opp. at 15. But Section 5.1 of
          21     the Protective Order is not a substitute for an acquisition bar. Section 5.1 provides
          22     that Protected Material “shall be used solely for this case,” but does not address
          23     inadvertent disclosure. Section 5.1 of the Protective Order therefore does nothing
          24     to prevent or even minimize the risk that Plaintiffs’ counsel will inadvertently use
          25     Apple’s confidential information when advising Plaintiffs about patent acquisition
          26     and licensing. Indeed, “compartmentalization of protected information” by an
          27     attorney who prosecutes this case and also advises Plaintiffs on patent acquisition
          28     and licensing “is . . . ‘a feat beyond the compass of ordinary minds.’” Autotech

Gibson, Dunn &
Crutcher LLP     APPLE’S REPLY ISO MOT. FOR PARTIAL
                 RECONSIDERATION OF PROTECTIVE ORDER           15           CASE NO. 8:20-CV-00048-JVS (JDEX)
         Case 8:20-cv-00048-JVS-JDE Document 84 Filed 07/23/20 Page 20 of 22 Page ID #:5877


            1    Techs. Ltd. P’ship v. AutomationDirect.com, Inc., 237 F.R.D. 405, 408 (N.D. Ill.
            2    2006) (citation omitted). Plaintiffs also are wrong to suggest that acquisition bars
            3    are unnecessary in situations like this one—because their suggestion ignores all of
            4    the security concerns expressed in the cases Apple cited in support of its requested
            5    acquisition bar. See Mot. at 8-9. For example, in EPL Holdings, LLC v. Apple Inc.,
            6    2013 WL 2181584, at *4 (N.D. Cal. May 20, 2013), Apple sought an acquisition bar
            7    “to mitigate the risk of inadvertent use of confidential information learned in
            8    litigation by barring litigation counsel’s involvement in strategic decisionmaking
            9    related to the subject matter of the litigation.” Recognizing that this concern was
          10     implicated where “litigation counsel may consciously or subconsciously use their
          11     knowledge of Apple’s confidential information to advise a client on which patents
          12     to acquire, that is, patents that may be asserted against Apple,” the court in EPL
          13     agreed and ordered the submission of a revised protective order. Id.
          14           Third, Plaintiffs argue that the “justification” for a prosecution bar (which
          15     they agreed to) and an acquisition bar (which they opposed) is distinct. Opp. at 17
          16     n.4. Not so. A patent owner without knowledge of Apple’s confidential information
          17     may not know that Apple’s products may potentially infringe its patent. By contrast,
          18     Plaintiffs’ inside knowledge of Apple’s confidential information would allow
          19     Plaintiffs’ counsel to be in a better position to determine whether there is any
          20     potential infringement by Apple, and thus whether there is increased value in that
          21     patent. Using that inside knowledge, Plaintiffs’ counsel could then advise Plaintiffs
          22     to purchase that patent and assert it against Apple. Consequently, although Plaintiffs
          23     are correct that acquiring an existing patent shifts the source of liability, it also
          24     greatly increases the risk of litigation against Apple. As with the prosecution bar,
          25     Plaintiffs should not be able to use their inside knowledge of Apple’s confidential
          26     information to gain an advantage over third-party patent owners at Apple’s expense.
          27           Notably, Plaintiffs argue that the patents their attorneys acquire and license
          28     “have nothing to do with asserting patents against Apple” and that such acquisition

Gibson, Dunn &
Crutcher LLP     APPLE’S REPLY ISO MOT. FOR PARTIAL
                 RECONSIDERATION OF PROTECTIVE ORDER        16           CASE NO. 8:20-CV-00048-JVS (JDEX)
         Case 8:20-cv-00048-JVS-JDE Document 84 Filed 07/23/20 Page 21 of 22 Page ID #:5878


            1    and licensing discussions “have nothing to do with Apple.” Opp. at 17. If that is
            2    true, then Plaintiffs should have no concerns about agreeing to a limited acquisition
            3    bar here—which is confined to “functionality, operation, and design of non-invasive
            4    physiological monitoring technologies.” Dkt. No. 72-2, at 16.
            5          Plaintiffs are litigious companies. This is a fact that Apple has raised multiple
            6    times and that Plaintiffs have never once refuted. And Plaintiffs have further
            7    conceded that their outside counsel may end up advising Plaintiffs on the acquisition
            8    and licensing of patents. These facts demonstrate that Apple’s concerns animating
            9    its request for an acquisition bar are real and palpable. The acquisition bar that Apple
          10     seeks—which does not extend to all patents or technology, but only to those at issue
          11     in this case—is necessary to protect the confidentiality and value of the Apple
          12     information that Plaintiffs’ counsel actually views. This Court should reconsider its
          13     Protective Order and impose a narrowly tailored acquisition bar accordingly.
          14                                             CONCLUSION
          15           Based on the foregoing and on Apple’s moving brief, Apple respectfully
          16     requests that the Court amend the Protective Order to (1) permit disclosure of
          17     Plaintiffs’ Section 2019.210 disclosure to at least two of Apple’s in-house counsel,
          18     and (2) include an acquisition bar preventing any of Plaintiffs’ counsel who actually
          19     review Apple’s sensitive technical material from participating in patent acquisitions
          20     relating to that material’s subject matter until two year after the case ends.
          21     //
          22     //
          23     //
          24
          25
          26
          27
          28

Gibson, Dunn &
Crutcher LLP     APPLE’S REPLY ISO MOT. FOR PARTIAL
                 RECONSIDERATION OF PROTECTIVE ORDER         17           CASE NO. 8:20-CV-00048-JVS (JDEX)
         Case 8:20-cv-00048-JVS-JDE Document 84 Filed 07/23/20 Page 22 of 22 Page ID #:5879


            1    Dated: July 23, 2020                  Respectfully submitted,
            2                                          JOSHUA H. LERNER
                                                       H. MARK LYON
            3                                          BRIAN M. BUROKER
                                                       BRIAN A. ROSENTHAL
            4                                          ILISSA SAMPLIN
                                                       ANGELIQUE KAOUNIS
            5                                          BRIAN K. ANDREA
                                                       GIBSON, DUNN & CRUTCHER LLP
            6
            7
                                                       By: /s/ Joshua H. Lerner
            8                                              Joshua H. Lerner
            9
                                                       Attorneys for Defendant Apple Inc.
          10
          11
          12
          13
          14
          15
          16
          17
          18
          19
          20
          21
          22
          23
          24
          25
          26
          27
          28

Gibson, Dunn &
Crutcher LLP     APPLE’S REPLY ISO MOT. FOR PARTIAL
                 RECONSIDERATION OF PROTECTIVE ORDER      18          CASE NO. 8:20-CV-00048-JVS (JDEX)
